In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Levitt, J.), entered July 11, 1996, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion for summary judgment is granted, and the complaint is dismissed.
Village Law § 6-628 provides, in pertinent part, that in order to maintain an action against a village for injuries sustained as a consequence of a defective sidewalk, written notice of the defect must have been filed with the Village Clerk. In support of its motion for summary judgment, the Village of Mineola submitted proof in evidentiary form establishing that the Village Clerk had not received such notice. The opposition papers submitted by the plaintiffs were insufficient to create an issue of fact with regard to the plaintiffs’ compliance with the prior written notice statute (see, Village Law § 6-628).
Accordingly, the defendant’s motion for summary judgment dismissing the complaint should have been granted (see, Misek-Falkoff v Village of Pleasantville, 207 AD2d 332). Copertino, J. P., Thompson, Friedmann and Florio, JJ., concur.